DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19 & 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/3/2021.
Applicant's election with traverse of Group I, claims 1-18, in the reply filed on 6/3/2021 is acknowledged.  The traversal is on the ground(s) that subject matter of these inventions is sufficiently related that a search for the subject matter of any one of these inventions would encompass a search for the subject matter of the remaining invention, and moreover that prior art applicable to one invention would likely be applicable to the other invention. Accordingly, examining all of the pending claims would not be burdensome on the Examiner. See MPEP 803, 808 and 808.02.  This is not found persuasive because the instrument of Group I is structurally similar to clip applicators for blood vessels and umbilical cords and, therefore, the prior art found to apply to the device claims would not necessarily be used in a circumcision method which makes the argument that ‘the prior art applicable to one invention would likely be applicable to the other invention’ incorrect and therefore unpersuasive.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claims 1-18 recites ‘A/The circumcision apparatus’ while featuring dependent claims that add additional apparatuses to the independent claim, such as the second surgical scissors.  Having two surgical scissors that are not directly coupled to one another and intended to be used separately from one another would make the claim a system claim, kit claim, or the like.  Examiner considers ‘apparatus’ to refer to one complete unit all combined/connected therein, not multiple different distinct tools with no intent to be coupled or unified as one. 
Allowable Subject Matter
Claims 4, 16, & 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose, teach, or suggest a clip holder having a triangular prism structure [claim 4] or a clip holder having a middle portion having two grooves for receiving two first clips and two side portions each having a slot, wherein the slots are .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 11-15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shankarsetty (US Pub. No. 2016/0213377 A1).
Regarding claim 1, Shankarsetty discloses a circumcision apparatus (the intended use of ‘circumcision’ does not differentiate the claimed structure from another invention having the same structural requirements with a different intended use; it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).), comprising: 2a first surgical scissors (Figs. 1-8), including:  3a pair of first 

Regarding claim 2, Shankarsetty further discloses wherein the first surgical 2scissors further includes:  3a left part, having:  4two side grooves (see annotated Fig. 7 below, since each jaw member has a left part and side groove, there are two side grooves); and  5a central groove (see annotated Fig. 7 below), disposed between the side grooves of the left part; and  6a right part, joined to the left part and having:  7two side grooves (see annotated Fig. 7 below, since each jaw member has a right part and side groove, there are two side grooves); and  8a central groove, disposed between the two side grooves of the right 9part (see annotated Fig. 7 below);  1wherein the central groove of the left part and the central groove of the right 1part are configured to respectively accommodate the pair of first 12blades 170a,c (paragraph [0046] - it discloses that each elongate member 170a may include a sharpened edge 170c, making these elongate members ‘a pair of first blades’), and the two side grooves of the left part and the two side 13grooves of the right part are configured to receive the two first clips 160, 14wherein each of the first clips has a V-shaped structure (see Fig. 12 - clip 160 has an apex 160c and is considered to be a wide v shape) .  

    PNG
    media_image1.png
    390
    739
    media_image1.png
    Greyscale


Regarding claim 11, Shankarsetty further discloses 1wherein the first surgical 2scissors further includes:  3a left part, having:  4two side grooves (see annotate Fig. 7 above); and  5a gap (central groove in annotated Fig. 7 is considered a gap), disposed between the two side grooves of the left part;  6a right part, having:  7two side grooves (see annotated Fig. 7 above); and  8a central groove, disposed between the two side grooves of the right 9part (see annotated Fig. 7 above); and  10a middle part, joined to the left part and the right part on a middle point and 11sandwiched between the left part and the right part, wherein the 12middle part is configured to rotate around the middle point relative to 13the right part and the left part (see Figs. 9-11; blades 170a are shown as rotatable relative to the right and left parts of the jaw members);  14wherein the two side grooves of the left part and the two side grooves of the 15right part are configured to receive the two first clips 160 (one clip 160 per jaw member 152, 153; paragraph [0044]), the central 1groove of the right part is configured to accommodate one of the pair 
Regarding claim 12,  Shankarsetty further discloses wherein the left part further has a handle portion, the right part further has a handle portion (handle mechanism 102 shown best in Figs. 1-4; paragraphs [0039]-[0041]), and the first 27Client's Docket No.: N/A TT's Docket No.: 93 52-A543 90-US/F/Jacob/Dean 3surgical scissors further includes a guiding part which is connected between the 4handle portion of the left part and the handle portion of the right part (Figs. 1-4).  

Regarding claim 13,  Shankarsetty further discloses wherein the guiding part 2is affixed to the handle portion of the left part and includes a guiding slot, the handle 3portion of the right part includes a pin disposed inside the guiding slot, so that the 4handle portion of the right part is configured to move along the guiding slot relative to 5the handle portion of the left part (handle mechanism 102 shown best in Figs. 1-4; paragraphs [0039]-[0041]).  

Regarding claim 14,  Shankarsetty further discloses wherein the middle part 2has a handle portion, the first surgical scissors further includes a resilient member 144 (handle mechanism 102 shown best in Figs. 1-4; paragraphs [0039]-[0041]) 3which is connected to the handle portion of the middle part and the handle portion of 4the left part, and the resilient member is configured to provide a resilient force to 5drive the handle portion of the middle part away from the handle portion of the left 6part (handle mechanism 102 shown best in Figs. 1-4; paragraphs [0039]-[0041]).  

Regarding claim 15,  Shankarsetty further discloses wherein the left part 2further includes a scissoring portion, and the first blade of the middle part is 3constrained when 
Regarding claim 18, Shankarsetty discloses a surgical scissors (Figs. 1-8), comprising:  28 2a left part, having:  3two side grooves; and  4a gap, disposed between the two side grooves of the left part (see annotated Fig. 7 above; ‘central groove’ is the gap);  5a right part, having:  6two side grooves; and  7a central groove, disposed between the two side grooves of the right 8part (see annotated Fig. 7 above);  9a middle part, joined to the left part and the right part on a middle point and 10sandwiched between the left part and the right part, wherein the 1 middle part is configured to rotate around the middle point relative to 12the right part and the left part (see Figs. 9-11; blades 170a are shown as rotatable relative to the right and left parts of the jaw members); and  13a pair of blades 170a,c (paragraph [0046] - it discloses that each elongate member 170a may include a sharpened edge 170c, making these elongate members ‘a pair of first blades’), configured to cut a foreskin of a penis;  14wherein the two side grooves of the left part and the two side grooves of the 15right part are configured to receive two clips 160 (one clip 160 per jaw member 152, 153; paragraph [0044]), the central groove of the 1 right part is configured to accommodate one of a pair of blades 170a,c (see annotated Fig. 7 above), and  17the middle part includes the other one of the pair of blades (Figs. 9-11 shows this best; middle part considered one of the proximal legs of elongate members 170a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shankarsetty (US Pub. No. 2016/0213377 A1).
Regarding claims 5 and 6, the claims require a second pair of scissors as claimed in at least claims 1 & 2, which have been anticipated by Shankarsetty as discussed above.  It is considered that providing a second pair of scissors would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Since the scissors as claimed exist in the prior art, duplicating them for the purpose of providing a second pair for a surgical system is considered to be within the realm of knowledge for one of ordinary skill in the art and would not be novel.
Regarding claims 3 & 7, Shankarsetty’s blade portion 170c appears to have a shorter height than the clip thickness, which is considered the same direction as the height of the blade (the portion of the blade 170c that extends from the elongate member 170A; see Figs. 8 &9).  It is not explicitly disclosed in Shankarsetty that this is the case, however, it is considered that changing the relative sizes between elements in a device would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 8, Shankarsetty further discloses wherein the left part of the 2scissors has a curved scissoring portion on which the first groove of the left 3part is formed, and the right part of the second scissors has a curved scissoring portion 4on which the first groove of the right part is formed (curved portions best seen in Fig. 8).  Since the second scissor is a duplicate of the first scissor, the second scissor would also have these features.  
Regarding claim 9, Shankarsetty further discloses wherein the second clip 160 has a curved-shaped structure corresponding to the two second grooves (Figs. 5-8 show clip has a curvature and is disposed within the two second grooves, thereby corresponding therewith).  

Regarding claim 10, Shankarsetty further discloses wherein each of the first  clip 160 and the second clip 160 includes:  3a first portion, wherein a protrusion 160f (Fig. 12) is formed on an end of the first portion;  4and 5a second portion, wherein a slot 160e (Fig. 12) is formed on an end of the second portion;  6wherein a shape of the protrusion .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pat. Nos. 6,217,590, 5,462,555, & 4,452,357 and US Pubs. 2002/0177859 & 2015/0359538 all are pertinent examples of scissoring devices having blades and clips.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        February 26, 2022